DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed September 28, 2022, with respect to the rejection(s) of claim 11 under Cho (US 2015/0035697) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Choi (US 2014/0300509).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US 2015/0035697; Cited in PTO-892 Part of Paper No. 20220422).
	Regarding claim 1, Cho discloses a transponder (Fig. 1 reference 200) and a method for generating a predetermined delay of a first signal received at an object of interest in a radar-based object tracking system (paragraph [0012]), the transponder comprising:
	a receive amplifier configured for receiving the first signal transmitted from a first radar (paragraphs [0029], [0039]; e.g., the target simulator 200 receives a radar signal from the radar apparatus 100 through the reception antenna 201);
	a delay element configured for delaying the received first signal by a predetermined time delay (paragraphs [0030], [0039]; e.g., delays the received signal through the delay line unit 202 (for example, an optical cable)); and
	a transmit amplifier configured for transmitting a delayed first signal back to the first radar (paragraphs [0030], [0039]; e.g., The target simulator 200 delays the radar signal transmitted from the radar apparatus 100 and transmits the delayed signal to the radar apparatus 100 again).
	Regarding claim 8, Cho discloses the transponder of claim 1, wherein the delay element comprises a digital delay configured to produce the predetermined time delay (Claims 2 and 3).  
	Regarding claim 9, Cho discloses the transponder of claim 1, further comprising transponder control logic configured for receiving unique delay information and programming the delay element to change the predetermined time delay (Claims 1-3; paragraph [0039]).  
	Regarding claim 10, Cho discloses the transponder of claim 1, wherein the delay element comprises an electrical length of a cable configured to generate the predetermined time delay (Claim 2; paragraph [0039]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-12 and 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Choi (US 2014/0300509).
	Regarding claim 2, Cho discloses the transponder and the method of claim 1, fails to specifically disclose wherein the first signal is a frequency-modulated continuous wave (FMCW) signal.
	However, Choi discloses the first signal is a frequency-modulated continuous wave (FMCW) signal (paragraph [0015]).
	Therefore, taking the teachings of Cho in combination of Choi as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have the first signal is a frequency-modulated continuous wave (FMCW) signal in order to measuring a distance of a target and a relative velocity using microwaves and millimeter waves of a frequency modulated continuous waveform (Choi: Abstract).
	Regarding claim 3, Cho discloses the transponder of claim 1, fails to specifically disclose wherein the delay element comprises a downconverter and an upconverter configured to operate with a frequency difference that is a function of the predetermined time delay.
	However, Choi discloses the delay element comprises a downconverter and an upconverter configured to operate with a frequency difference that is a function of the predetermined time delay (paragraphs [0020], [0038]; e.g., a delay discriminator that is configured to down-convert the down-converted FMCW radar signal into a baseband signal…. a single sideband up-converter that is configured to up-convert the time-delayed FMCW radar baseband signal).
	Therefore, taking the teachings of Cho in combination of Choi as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have the delay element comprises a downconverter and an upconverter configured to operate with a frequency difference that is a function of the predetermined time delay for advantages of checking a frequency modulated continuous wave (FMCW) radar, measuring a distance of a target and is a relative velocity using microwaves and millimeter waves of a frequency modulated continuous waveform (Choi: paragraph [0003]).
	Regarding claim 4, Cho in combination with Choi discloses the transponder of claim 3, wherein the downconverter comprises a first mixer and a first frequency source (Choi: paragraphs [0020]-[0021]; e.g., a down-converter that is configured to mix the output signal of the down-converter and an output signal of the amplifier with each other), and the upconverter comprises a second mixer and a second frequency source (Choi: paragraph [0020]); and wherein the first frequency source and the second frequency source operate with the frequency difference (Choi: paragraphs [0042], [0045]).  
	Regarding claim 5, Cho discloses the transponder of claim 1, fails to specifically disclose wherein the delay element comprises: a downconverter configured to downconvert the received first signal to an intermediate frequency using a first frequency source; a time delay apparatus for delaying the downconverted first signal by the predetermined time delay at the intermediate frequency; and an upconverter configured to upconvert the delayed first signal using the first frequency source.   
	However, Choi disclose a downconverter configured to downconvert the received first signal to an intermediate frequency using a first frequency source; a time delay apparatus for delaying the downconverted first signal by the predetermined time delay at the intermediate frequency (paragraph [0019]; e.g., down-convert the FMCW radar signal into a non-modulated baseband signal, and delay the down-converted FMCW radar signal through a programmable delay line as a single chip); and 
	an upconverter configured to upconvert the delayed first signal using the first frequency source (paragraph [0020]; e.g., a single sideband up-converter that is configured to up-convert the time-delayed FMCW radar baseband signal only in a single sideband according to the reference clock signal).   
	Therefore, taking the teachings of Cho in combination of Choi as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to downconvert the received first signal to an intermediate frequency using a first frequency source; a time delay apparatus for delaying the downconverted first signal by the predetermined time delay at the intermediate frequency; and an upconverter configured to upconvert the delayed first signal using the first frequency source.    for advantages of checking a frequency modulated continuous wave (FMCW) radar, measuring a distance of a target and is a relative velocity using microwaves and millimeter waves of a frequency modulated continuous waveform (Choi: paragraph [0003]).
	Regarding claim 6, Cho in combination with Choi discloses the transponder of claim 5, wherein the time delay apparatus comprises an electrical length of a cable (Cho: paragraph [0039]).  
	Regarding claim 7, Cho in combination with Choi discloses the transponder of claim 5, wherein the time delay apparatus comprises a digital delay (Choi: paragraphs [0019]-[0020]).  
	Regarding claim 11, Cho discloses a method for generating a predetermined delay of a first signal received at an object of interest in a radar-based object tracking system, the method comprising: 
	receiving the first signal transmitted from a first radar (paragraphs [0029], [0039]; e.g., the target simulator 200 receives a radar signal from the radar apparatus 100 through the reception antenna 201);
	delaying the received first signal by a predetermined time delay (paragraphs [0030], [0039]; e.g., delays the received signal through the delay line unit 202 (for example, an optical cable)); and 
	transmitting a delayed first signal back to the first radar  (paragraphs [0030], [0039]; e.g., The target simulator 200 delays the radar signal transmitted from the radar apparatus 100 and transmits the delayed signal to the radar apparatus 100 again).  
	Cho fails to specifically discloses downconverting and then upconverting the received first signal with a frequency difference that is a function of the predetermined time delay.
	However, Choi discloses a downconverter and an upconverter configured to operate with a frequency difference that is a function of the predetermined time delay (paragraphs [0020], [0038]; e.g., a delay discriminator that is configured to down-convert the down-converted FMCW radar signal into a baseband signal…. a single sideband up-converter that is configured to up-convert the time-delayed FMCW radar baseband signal).
	Therefore, taking the teachings of Cho in combination of Choi as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have a downconverter and an upconverter configured to operate with a frequency difference that is a function of the predetermined time delay for advantages of checking a frequency modulated continuous wave (FMCW) radar, measuring a distance of a target and is a relative velocity using microwaves and millimeter waves of a frequency modulated continuous waveform (Choi: paragraph [0003]).
 	Regarding claim 12, Cho discloses the method of claim 1, fails to specifically disclose wherein the first signal is a frequency-modulated continuous wave (FMCW) signal.
	However, Choi discloses the first signal is a frequency-modulated continuous wave (FMCW) signal (paragraph [0015]).
	Therefore, taking the teachings of Cho in combination of Choi as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have the first signal is a frequency-modulated continuous wave (FMCW) signal in order to measuring a distance of a target and a relative velocity using microwaves and millimeter waves of a frequency modulated continuous waveform (Choi: Abstract).
	Regarding claim 14, Cho in combination with Choi discloses the method of claim 11, wherein downconverting comprises mixing the received first signal with a first frequency source  (Choi: paragraphs [0020]-[0021]; e.g., a down-converter that is configured to mix the output signal of the down-converter and an output signal of the amplifier with each other); 
	wherein upconverting comprises mixing the downconverted first signal with a second frequency source (Choi: paragraphs [0042], [0045]); and wherein the first frequency source and the second frequency source operate with the frequency difference (Choi: paragraphs [0042], [0045]).  
	Regarding claim 15, Cho in combination with Choi discloses the method of claim 11, the method further comprising: downconverting the received first signal to an intermediate frequency using a first frequency source; delaying the downconverted first signal by the predetermined time delay at the intermediate frequency  (Choi: paragraph [0019]; e.g., down-convert the FMCW radar signal into a non-modulated baseband signal, and delay the down-converted FMCW radar signal through a programmable delay line as a single chip); and
	upconverting the delayed first signal using the first frequency source (Choi: paragraphs [0030], [0039], [0047]).  
	Regarding claim 16, Cho in combination with Choi discloses the method of claim 15,  further comprising delaying the downconverted first signal by the predetermined time delay at the intermediate frequency using an electrical length of a cable (Cho: paragraph [0039]).  
	Regarding claim 17, Cho in combination with Choi discloses the method of claim 15, further comprising delaying the downconverted first signal by the predetermined time delay at the intermediate frequency using a digital delay configured to produce the predetermined time delay (Choi: paragraphs [0019]-[0020]).   
	Regarding claim 18, Cho in combination with Choi discloses the method of claim 11, further comprising delaying the received first signal using a digital delay configured to produce the predetermined time delay (Choi: paragraphs [0019]-[0020]).  
	Regarding claim 19, Cho in combination with Choi discloses the method of claim 11, further comprising receiving unique delay information and changing the predetermined time delay (Cho: Claims 1-3; paragraph [0039]).  
	Regarding claim 20, Cho in combination with Choi discloses the method of claim 11, further comprising delaying the received first signal using an electrical length of a cable configured to generate the predetermined time delay (Cho: Claim 2; paragraph [0039]).  
	Regarding claim 21, Cho discloses a radar-based object tracking system for detecting a stylus (paragraph [0012]), the system comprising: 
	a computing device including a first radar  (Fig. 1 Radar Apparatus 100) configured for transmitting a signal (paragraphs [0029]; e.g., The radar apparatus 100 transmits a radar signal to the target simulator 200); and 
	the stylus configured for receiving the first FM signal from the first radar  (paragraphs [0029], [0039]; e.g., the target simulator 200 receives a radar signal from the radar apparatus 100 through the reception antenna 201), 
	generating effective predetermined delay in the received first FM signal, and transmitting the delayed first FM signal (paragraphs [0030], [0039]; e.g., delays the received signal through the delay line unit 202 (for example, an optical cable)); 
	wherein the first radar is further configured for receiving the delayed first FM signal from the stylus (paragraphs [0030], [0039]; e.g., The target simulator 200 delays the radar signal transmitted from the radar apparatus 100 and transmits the delayed signal to the radar apparatus 100 again); and 
	wherein the computing device is configured for disambiguating the delayed first FM signal from reflections of the first FM signal transmitted from the first radar (paragraphs [0032], [0047]; e.g., the radar apparatus 100 may receive a signal, which is delayed by the target simulator 200 and is thus easily distinguishable from surrounding environmental noise, through the respective reception antennas and generate and store phase correction values of respective channels of the reception antennas to correct phase differences among the respective channels, thus correcting subsequent horizontal angles).  
	Cho fails to specifically disclose transmitting a first frequency-modulated (FM) signal and determining a distance from the computing device to the stylus using the delayed first FM signal.
	However, Choi discloses transmitting a first frequency-modulated (FM) signal (paragraph [0015]) and determining a distance from the computing device to the stylus using the delayed first FM signal (paragraphs [0015], [0035]).
	Therefore, taking the teachings of Cho in combination of Choi as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to disclose transmitting a first frequency-modulated (FM) signal and determining a distance from the computing device to the stylus using the delayed first FM signal for advantages of checking a frequency modulated continuous wave (FMCW) radar, measuring a distance of a target and is a relative velocity using microwaves and millimeter waves of a frequency modulated continuous waveform (Choi: paragraph [0003]).
	Regarding claim 22, Cho in combination with Choi discloses the system of claim 21, the stylus further configured for generating the delay by downconverting and upconverting the received first FM signal with a frequency difference that is a function of the predetermined time delay (Choi: paragraphs [0020], [0038]; e.g., a delay discriminator that is configured to down-convert the down-converted FMCW radar signal into a baseband signal…. a single sideband up-converter that is configured to up-convert the time-delayed FMCW radar baseband signal).  
	Regarding claim 23, Cho in combination with Choi discloses the system of claim 21, the stylus further configured for: generating the delay by downconverting the received first FM signal to an intermediate frequency using a first frequency source; delaying the downconverted first FM signal by the predetermined time delay at the intermediate frequency (Choi: paragraph [0019]; e.g., down-convert the FMCW radar signal into a non-modulated baseband signal, and delay the down-converted FMCW radar signal through a programmable delay line as a single chip); and upconverting the delayed first FM signal using the first frequency source (Choi: paragraph [0020]; e.g., a single sideband up-converter that is configured to up-convert the time-delayed FMCW radar baseband signal only in a single sideband according to the reference clock signal).  
	Regarding claim 24, Cho in combination with Choi discloses the system of claim 23, the stylus further configured for delaying the downconverted first FM signal by the predetermined time delay at the intermediate frequency using an electrical length of a cable  (Cho: paragraph [0039]).  
	Regarding claim 25, Cho in combination with Choi discloses the system of claim 23, the stylus further configured for delaying the downconverted first FM signal by the predetermined time delay at the intermediate frequency using a digital delay configured to produce the predetermined time delay  (Choi: paragraphs [0019]-[0020]).  

Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Park (US 2005/0094750).
	Regarding claim 26, Cho discloses a transponder for generating a return signal from an object of interest in a radar-based object tracking system, the transponder comprising:	a receive amplifier configured for receiving a first predefined signal (paragraphs [0029], [0039]; e.g., the target simulator 200 receives a radar signal from the radar apparatus 100 through the reception antenna 201);
	a transmit amplifier configured for transmitting the unique return signal (paragraphs [0030], [0039]; e.g., The target simulator 200 delays the radar signal transmitted from the radar apparatus 100 and transmits the delayed signal to the radar apparatus 100 again).  
	Cho fails to specifically disclose a match filter configured for matching the received first predefined signal to a known predefined signal; a transmit signal generator configured for generating a unique return signal when a match with the received first predefined signal is found. 
	However, Park discloses a match filter configured for matching the received first predefined signal to a known predefined signal (paragraphs [0026], [0048]; e.g., a matched filter 43 in near baseband than in the IF frequency band); a transmit signal generator configured for generating a unique return signal when a match with the received first predefined signal is found (paragraphs [0037], [0048], [0057]). 
	Therefore, taking the teachings of Cho in combination of Park as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have a match filter to matching the received first predefined signal to a known predefined signal; a transmit signal generator configured for generating a unique return signal when a match with the received first predefined signal is found in order to synchronize the frequencies and phases of transmitting and receiving signals (Park: paragraph [0017]).
	Regarding claim 27, Cho in combination with Park discloses the transponder of claim 26, wherein the transmit signal generator is further configured for generating the unique return signal based on stored parameters (Cho: paragraphs [0031], [0036]).  
	Regarding claim 28, Cho in combination with Park discloses the transponder of claim 26, wherein the transmit signal generator is further configured for generating the unique return signal from a stored return signal (Cho: paragraphs [0031], [0036], [0047]).  
	Regarding claim 29, Cho in combination with Park discloses the transponder of claim 26, wherein the first predefined signal and the unique return signal are orthogonal (Cho: paragraphs [0016], [0039]).  
	Regarding claim 30, Cho in combination with Park discloses the transponder of claim 26, wherein the first predefined signal and the unique return signal are linear frequency modulated (LFM) signals (Cho: paragraphs [0016], [0036]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648